

EXHIBIT 10.70



AMENDMENT TO EXPORT LOAN AGREEMENT
THIS AMENDMENT TO EXPORT LOAN AGREEMENT (this “Amendment”) between JPMorgan
Chase Bank, N.A. (“Lender”) and FuelCell Energy, Inc., a corporation organized
and existing under the laws of Delaware (“Borrower”), is made and executed as of
June 23, 2015.
RECITALS
WHEREAS, Borrower and Lender are parties to that certain Export Loan Agreement
dated as of August 1, 2014 (as it may be amended, modified, supplemented or
restated, the “Loan Agreement”); and
WHEREAS, Borrower and Lender desire to amend the terms of the Loan Agreement to
extend the period during which the Lender may incur Credit Accommodations under
the Loan Agreement, on the terms and conditions and as set forth herein.
NOW, THEREFORE, in consideration of the above premises, the mutual agreements
set forth below, and for other good and valuable consideration, the receipt and
legal sufficiency of which are hereby acknowledged, the Loan Agreement is hereby
amended as hereinafter set forth.


ARTICLE 1
DEFINITIONS AND EFFECTIVENESS
1.1 Capitalized terms used in this Amendment to the extent not otherwise defined
herein shall have the meanings given them in the Loan Agreement.


1.2 The effectiveness of this Amendment is subject to (i) receipt by Lender of a
counterpart of this Amendment duly executed by Borrower; (ii) receipt by Lender
of the new Note duly executed by Borrower (whereupon Lender shall return the
original note described therein to Borrower); (iii) receipt by Lender of payment
of the additional Ex-Im Bank facility fee in the amount of Twenty-Three Thousand
Three Hundred Thirty-Three and 33/100 Dollars ($23,333.33); and (iv) the
condition precedent that Lender shall be satisfied in Lender’s sole discretion
that all notices and acknowledgements requisite to maintaining the guaranty of
the Ex-Im Bank shall have been obtained in form and substance satisfactory to
Lender.


ARTICLE 2
AMENDMENT
2.1 Section 1.1 of the Loan Agreement is hereby amended by amending and
restating the definition of “Note” in its entirety as follows:
“Note” shall mean the promissory note dated June 23, 2015 in the original
principal amount of Four Million and No/100 Dollars ($4,000,000) executed by
Borrower and payable to Lender evidencing the outstanding principal balance of
the Disbursements, together with all renewals, extensions, modifications,
refinancings and consolidations of and substitutions for such promissory note.



--------------------------------------------------------------------------------



EXHIBIT 10.70

2.2 Loan Authorization Notice. The Loan Authorization Notice is hereby amended
by amending the definition of “Final Disbursement Date” in Paragraph 10 of the
Loan Authorization Notice to read “November 28, 2015.”


All references to the Loan Authorization Notice in the Loan Agreement, including
without limitation such references in the definitions of Maturity Date and the
Stated Final Disbursement Date set forth in Section 1.1 of the Loan Agreement
and in the Borrower Agreement, as of the date hereof, shall be to the Loan
Authorization Notice as amended hereby.


ARTICLE 3
MISCELLANEOUS
3.1 Borrower represents and warrants to Lender that after giving effect to this
Amendment: (a) all representations and warranties set forth in the Loan
Agreement, as amended hereby, are true and correct on the date hereof as though
made on and as of such date, (b) no Default has occurred and is continuing as of
the date hereof, (c) the execution, delivery and performance of the Loan
Agreement, as amended hereby, are within the power and authority of Borrower and
have been duly authorized by appropriate proceedings, and the Loan Agreement as
so amended constitutes a valid legally binding agreement of Borrower enforceable
in accordance with its terms, and (d) the execution and delivery of this
Amendment shall in no way release, diminish, impair, reduce or otherwise
adversely affect the obligations of Borrower under the Loan Agreement, as
amended hereby, the Note, and the other Financing Documents, as each of the
foregoing documents and instruments may be further amended or otherwise modified
from time to time.


3.2 Except as hereby modified, the Financing Documents shall be and remain
unaltered and in full force and effect. The parties hereby ratify the terms of
the Financing Documents not amended hereby and confirm that such documents shall
remain in full force and effect.


3.3 This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original and all of which together shall constitute the same
document.


3.4 Borrower shall pay reasonable fees and disbursements of legal counsel
employed by Lender in connection with the preparation of this Amendment.


3.5 This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns.


3.6 This Amendment shall be governed by, and construed in accordance with, the
laws of the State of Connecticut and the applicable laws of the United States of
America.


[Remainder of this page intentionally left blank]









--------------------------------------------------------------------------------



EXHIBIT 10.70

IN WITNESS WHEREOF, the parties have caused this Amendment to Export Loan
Agreement to be executed and effective as of the date first above written.
BORROWER:


FUELCELL ENERGY, INC.






By: _/s/ Michael Bishop____________________________
Name: Michael Bishop
Title: SVP & CFO






LENDER:


JPMORGAN CHASE BANK, N.A.






By: _/s/ Diane Bredehoft___________________________
Name: Diane Bredehoft
Title: Authorized Officer




ACKNOWLEDGED:


JPMORGAN CHASE BANK, N.A.
Global Trade Services






    
By:___/s/ Elise B. Grant______________________________
Name: Elise B. Grant
Title: Vice President














[Signature Page to Amendment to Export Loan Agreement]

